Citation Nr: 0740753	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery 
disease, secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit on 
appeal.

In July 2005, the veteran withdrew his claim of entitlement 
to service connection for diabetic retinopathy.  As such, 
this matter is no longer in appellate status and the issue 
will not be addressed by the Board.


FINDING OF FACT

Coronary artery disease is etiologically related to the 
veteran's service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
coronary artery disease as being secondary to the veteran's 
service-connected diabetes mellitus type II have been met. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his coronary artery disease is 
aggravated by his service-connected diabetes mellitus type 
II.  The Board finds the evidence is at an approximate 
balance and the appeal will be granted. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. § 
3.310(a) (2003). See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 


Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a). When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of coronary artery disease.

A March 2003 VA examiner concluded that the veteran's 
coronary artery disease was not due to his diabetes because 
it came on several years before the diabetes was diagnosed.  

In June 2003, Dr. Donald Sweeney reported the veteran was 
diagnosed with diabetes mellitus, type II in approximately 
July 1998.  Dr. Sweeney reported the veteran had visual and 
cardiovascular complications that were directly due to 
diabetes mellitus, including five myocardial infarctions and 
two cardiac stents.  

In October 2003, the veteran underwent a VA examination.  The 
veteran reported a history of diabetes since 1999.  He 
reported a myocardial infarction in 1993 and 1995, and had 
two stents placed.  The veteran was diagnosed with 
arteriosclerotic heart disease with a history of myocardial 
infarctions.  

The examiner opined that it was at least as likely that the 
diabetes could aggravate some of the arteriosclerotic heart 
disease that produced the myocardial infarction.  The 
examiner observed that it was certainly likely that diabetes 
made the veteran more prone to coronary artery disease, even 
though the veteran's father also had the disorder.  The 
examiner concluded that if the veteran became diabetic close 
to the time when had his heart disease, there was a rational 
possibility that diabetes aggravated his existing coronary 
artery disease.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, and as is noted above, where there exists an 
approximate balance of evidence for and against the claim, VA 
is required to accord the benefit of the doubt to the 
claimant.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Specifically, the veteran has a current 
diagnosis of coronary artery disease and medical evidence 
indicating diabetes mellitus type II has aggravated his 
condition. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for coronary 
artery disease will be granted. See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for coronary artery disease is granted. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


